DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 05/17/2022.  Claims 1-11 and 13-20 are pending; claims 1-10 are withdrawn; and, claims 11 and 13-20 are examined below.  The earliest effective filing date of the present application is 12/24/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (and similarly claim 16) recites “a basic data” in line 22.  This renders the claim indefinite as “basic data” has been recited prior to this in line 12.  There is a lack of proper antecedent basis in the claim, rendering the scope of the claim unascertainable.  Appropriate correction is required. 
Claim 11 (and similarly claim 16) recites the limitation “an estimated component mechanical consumption data” in lines 22-23.  This renders the claim indefinite as this has been recited prior to this in line 14-15.  There is a lack of proper antecedent basis in the claim, rendering the scope of the claim unascertainable.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0284737 to Cella et al. (“Cella”).
	With regard to claims 11, 16, and 17, Cella further discloses the claimed cutting machine supplying & marketing DLT-based system, comprising: 
 	a plurality of sensors, connected to a plurality of components of a target cutting machine implementing a machining process respectively to provide operational data of the components (see e.g. [0027], [0038], where the target cutting machine is for example the machine with tri-axial sensors, where when the bearings move this is a cutting motion, hence “cutting machine”; the examiner notes that there are sensors listed all throughout the description of Cella; [0601]; [0617]);  
 	5a cloud analysis analyzer (see [0603] the monitoring device) analyzing the operational data of the components to generate analysis results of the components and generate healthy statuses of the components according to the analysis results of the components (see e.g. [0603] “[0603] Like pumps, compressors may be equipped with a plurality of sensors for measuring attributes associated with the compressor such as temperature of bearings or compressor housing, vibration of a driveshaft, transmission, gear box and the like associated with the compressor, vessel pressure, flow rate, and the like.  These sensors may be connected either directly to a monitoring device or through an intermediary device using a mix of wired and wireless connection techniques.  A monitoring device may have access to detection values corresponding to the sensors where the detection values correspond directly to the sensor output of a processed version of the data output such as a digitized or sampled version of the sensor output.  The monitoring device may access and process the detection values using methods described elsewhere herein to evaluate the health of the compressor overall, evaluate the health of compressor components and/or predict potential down line issues arising from atypical compressor performance.  The monitoring device may process the detection values to identify torsion on a driveshaft of the compressor.”); 
 	a cloud data ledger recorder recording the healthy statuses of the components (see e.g. [0637] “The signal evaluation circuit 8108 may periodically share data with the communication circuit 8146 for transmittal to the remote server 8148 to enable the tracking of component and equipment performance over time and under varying conditions by a monitoring application 8150.”; [1287]); and 
 	a cloud supplying calculator including a neural network model (see e.g. [0247], [0356], [0757], [0806], [0895], [0923], [0924], [0929-936]) and being used for comparing basic data of the target cutting machine with basic data of a plurality of default cutting machines stored in a cloud database via the neural network model to calculate an estimated machining parameter having an estimated cutting tool mechanical consumption rate for the target cutting machine to implement a machining process with the estimated machining parameter (see e.g. [0272], [0319], [0406], [0430], [0453], [0537] where data from sensors is compared against archived data, where for instance an estimation of vibration is calculated for a bearing, where if the frequency of such a value is found to be increasing, then such a trend is indicative of changes occurring in operation of the industrial machine as experienced by the bearing. An acceptable range of values of this trended vibration value may be established as a set of data collection band parameters against which vibration data for the bearing will be monitored. When the trended vibration value is outside of this range of acceptable values, a smart bands data collection activity may be activated. See [0551] In embodiments, automatically configuring is in response to a condition in the environment being detected outside of an acceptable range of condition values. In embodiments, a sensor in the identified group of system sensors senses the condition.); wherein the cloud supplying calculator is used for comparing the estimated cutting tool mechanical consumption rate with an actual mechanical consumption rate to generate a suggested machining parameter (see [0584] Processing of the ultrasonic data (local or remote) may provide feedback to a controller associated with the element(s) being monitored. The feedback may be used in a control loop to potentially adjust an operating condition, such as rotational speed, and the like, in an attempt to reduce or at least contain potential negative impact suggested by the ultrasonic data analysis.; see e.g. [0655’ In embodiments, variable components may be selected, such that adjustments may be made in keeping with changes in the rotational speed, so that the band pass filter may be a variable band pass filter. This may occur under control of automatically self-adjusting circuit elements, or under control of a processor, including automated control based on a model of the circuit behavior, where a rotational speed indicator or other data is provided as a basis for control.); wherein the cloud supplying calculator is used for calculating a reward value or a cash back according to a data volume of the healthy statuses recorded in the cloud data ledger recorder (see e.g. [0354] various rewards), comparing a basic data with an estimated component mechanical consumption data to generate a comparison result (see [0031], [0043], [0272], [0292], [0317], [0406]), and generating and transmitting a component purchase reminder signal to the user device according to a purchase condition when the comparison result is less than a threshold for the user device to instruct the user device to make an order by transmitting an order signal (see [0617] “This identification of potential issues may be used to schedule timely maintenance, order new or replacement components, reduce operation prior to maintenance, and influence future component design.”; [0618]; [0891] “an alert and an alarm, such as the at least one operation storing additional data in the data storage circuit, ordering a replacement of the rotating component, scheduling replacement of the rotating component,”; [1284] “The machine learning system then takes appropriate action such as disabling that section of the assembly line to prevent loss of value from further damage, communicating to an on-site operator what the diagnosed fault was, automatically ordering the correct parts for delivery and creating a trouble ticket in a repair system, automatically calling a service technician to go to the location and repair the fault, estimating the total predicted downtime and automatically updating an accounting system with the modified throughput based on when the system will be producing again.”; [01728]; [01737]; [1845] “server node 111 to a client node 125” and where “client node 125 may be a personal communication device on a wireless cellular network, and network 151 may be the public internet.”; [1128] where user is walking through industrial system with smartphone and communicating with sensors and controller server; [1545] “movement of a network node through the area (e.g., a smart phone being utilized as a node), etc.)”); 
 	wherein the cloud supplying calculator receives an order signal transmitted from the user device to generate a transaction record (see above, and further [1666] where “(e.g., user 12518 traverses through the system 12500 with a smart phone, which the system 12500 utilizes to store sensor data, and provides a haptic feedback instructions 12548 to notify the user 12518 that the smart phone is currently being utilized by the system 12500, for example allowing the user 12518 to remain in communication with the sensor, data controller, or other transmitting device, and/or allowing the user to actively cancel or enable the data transfer).”(emphasis added), where the examiner notes that the user device smart phone can receive an alert such as a reminder to order a scheduled item, or the like, and the user makes a selection to allow the data transfer to occur, thereby receiving the order signal from the user device).  
 	The examiner notes that while Cella may not explicitly disclose where the order recommendation is sent to the user device, and then back from the user device, that this would have been obvious to one of ordinary skill in the data analysis art.  To be clear (the concept of sending a purchase recommendation, as described in Cella) it would have been obvious to combine the teachings of Cella in e.g. [0617], [0618], [0891], [1284], [1728], [1737], [1845], [1128], [1545] to include the ability to send the alert to a client node (e.g. user device), and then receive a response back from the user device, where this would have been performed in order to facilitate this communication (or any communication) between a user (such as the user traversing the industrial facility, in Cella) and a system as this can provide for confirmation of receipt of data, inputs from one node to another, or a plethora of advantages of communication between two devices.  Therefore, it would have been obvious to one of ordinary skill in the data analysis art at the time of filing to combines these teachings (above) of Cella in order to facilitate this communication (or any communication) between a user (such as the user traversing the industrial facility, in Cella) and a system as this can provide for confirmation of receipt of data, inputs from one node to another, or a plethora of advantages of communication between two devices.  See also [1102].

	With regard to claims 13 and 18, Cella further teaches an inventory data ledger module, wherein the inventory data ledger module records an inventory of the components and update the inventory of the components according to the transaction 20record (see e.g. [01767]; [0328]; [1020]).  

	With regard to claims 14 and 19, Cella further discloses where the cloud supplying module automatically generates the component purchase reminder signal according to the healthy statuses of the components and a purchase condition (see [0617] “This identification of potential issues may be used to schedule timely maintenance, order new or replacement components, reduce operation prior to maintenance, and influence future component design.”; [0618]; [0891] “an alert and an alarm, such as the at least one operation storing additional data in the data storage circuit, ordering a replacement of the rotating component, scheduling replacement of the rotating component,”; [1284] “The machine learning system then takes appropriate action such as disabling that section of the assembly line to prevent loss of value from further damage, communicating to an on-site operator what the diagnosed fault was, automatically ordering the correct parts for delivery and creating a trouble ticket in a repair system, automatically calling a service technician to go to the location and repair the fault, estimating the total predicted downtime and automatically updating an accounting system with the modified throughput based on when the system will be producing again.”; [01728]; [01737]; [1845] “server node 111 to a client node 125” and where “client node 125 may be a personal communication device on a wireless cellular network, and network 151 may be the public internet.”; [1128] where user is walking through industrial system with smartphone and communicating with sensors and controller server; [1545] “movement of a network node through the area (e.g., a smart phone being utilized as a node), etc.)”).  

	With regard to claims 15 and 20, Cell further teaches where the cloud supplying module generates test data of the components according to the healthy statuses of the components (see e.g. [0577]).  

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.  
The examiner has provided citations to Cella where Cella teaches the newly amended neural network features, along with the comparing of data in order to determine an estimated machining parameter, where the estimated machining parameter is used to adjust the machining process.  All other arguments are not persuasive.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687